DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16, 23, 26 and 29-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 12 recites “both the side surfaces”.  This feature lacks antecedent basis.  
Appropriate correction is required. The dependent claims are rejected based on their dependence on claim 12. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16, 23, 26 and 29-31 are rejected under 35 U.S.C. 103 as being rendered obvious by Sunaga (European Patent Application No.  EP 3 024 024 A1) as evidenced by Chin (U.S. Patent Application Publication No. 2012/0106058).

Regarding claim 12:
Sunaga Figs. 4, 6, 9, 10a-10c, 16a-16e and 19 discloses: 
 A wiring member for electrically connecting at least a first conduction portion and a second conduction portion to each other, the wiring member comprising: 
a first connection portion (36bb) to be connected to the first conduction portion(surface to contact34f); 
a second connection portion(36bc) to be connected to the second conduction portion(surface to contact34c); 
an upper surface portion(36ba) disposed between the first connection portion(36bb) and the second connection portion(36bc);  

a a second leg portion disposed between other ends of the upper surface portion(36ba) and the second connection portion(36bc),
 wherein the first connection portion(33bb), the second connection portion(36bc), the upper surface portion(36ba), the first leg portion, and the second leg portion(36bd 36be) are integrated with each other(all features integrated together in one assembly, see fig 6.), 
wherein the upper surface portion(36ba) has at least one from among projections and a recesses and(36ba having a projection when viewed as shown in fig. 6, and a recess when viewed inverted)
wherein the at least one from among the projections and the recesses are asymmetrically provided to both the side surfaces and the upper surface portion. Sunaga discloses this feature in fig. 6, 36bb and 36ab forming an asymmetrically shaped recess, because the legs are different lengths, and figs. 9, 11a/b/12a/12b, 14a showing the recess being asymmetrically formed because the legs are different lengths and different shapes which renders them asymmetrically formed on both sides of the upper portion 36ba.  
Further, In analogous art, Chin discloses forming asymmetrically spaced features for the purpose of alignment during assembly.  See abstract, teaching to provide  assymeetrically spaced features to promote alignment.  Chin is analogous art, because 
 

Regarding claim 13:
Sunaga Figs. 4, 6, 9, 10a-10c, 16a-16e and 19 discloses: 
 The wiring member according to claim 12, wherein the upper surface portion(36ba) projects in a direction opposite to a direction toward: a connection surface(surface having contact with 34c and 34f), with the first conduction portion(34f), of the first connection portion(); and a connection surface((surface having contact with 34c and 34f),), with the second conduction portion(surface to contact 34c), of the second connection portion(36bc).

Regarding claim 14: Sunaga Figs. 4, 6, 9, 10a-10c, 16a-16e and 19 discloses: 


Regarding claim 15: Sunaga Figs. 4, 6, 9, 10a-10c, 16a-16e and 19 discloses: 
The wiring member according to claim 12, wherein the first connection portion, the second connection portion, and the upper surface portion are at height positions different from one another. (36bb 36bc and 36ba being at different heights)

Regarding claim 16: Sunaga Figs. 4, 6, 9, 10a-10c, 16a-16e and 19 discloses: 
 The wiring member according to claim 14, wherein the first connection portion, the second connection portion, and the upper surface portion are at height positions different from one another. (36bb 36bc and 36ba being at different heights)

Regarding claim 17: Sunaga Figs. 4, 6, 9, 10a-10c, 16a-16e and 19 discloses: 
 The wiring member according to claim 12, wherein either or both of the projections and the recesses are symmetrically provided to both side surfaces of the upper surface portion. (See Fig. 6, projections being symmetrically provided around 36ba)

Regarding claim 18: : Sunaga Figs. 4, 6, 9, 10a-10c, 16a-16e and 19 discloses: 
The wiring member according to claim 14, wherein either or both of the projections and the recesses are symmetrically provided to both side surfaces of the upper surface portion. (See Fig. 6, projections being symmetrically provided around 36ba)

Regarding claim 19: Sunaga Figs. 4, 6, 9, 10a-10c, 16a-16e and 19 discloses:  The wiring member according to claim 15, wherein either or both of the projections and the recesses are symmetrically provided to both side surfaces of the upper surface portion. (See Fig. 6, projections being symmetrically provided around 36ba)



 

Regarding claims 23 and 26:
Sunaga discloses all of the features of claim 12. 
Sunaga does not discloses: 

 
Regarding claim 26: The wiring member according to claim 12, wherein the second connection portion has a through hole formed in a direction perpendicular to a connection surface, with the second conduction portion, of the second connection portion.
 
However, Sunaga discloses that the through hole in fig. 19, in the connection portion, 36bp, is stress reducing at the connection portion, and as such, it would have been obvious to form a through hole on either of the connection portions of Sunaga, as recited, for the obvious benefit of reducing the stress on the connection portions.  As such, the features of claims 23 and 26 would have been obvious to one having ordinary skill in the art. 

Regarding claim 29: 
Sunagaa discloses: 


Regarding claim 30: 
Sunagaa discloses: 
The wiring member according to claim 12, wherein a chamfer is formed at a corner of the first connection portion or the second connection portion.(See fig. 9, 36bb and 36bc being chamfered)

Regarding claim 31: 
Sunagaa discloses: 
A semiconductor module comprising: the wiring member according to claim 12,  a plurality of semiconductor elements(35 37); and a plate which is made of metal (33a-d)and on which the plurality of semiconductor elements are mounted(35 and 37 mounted on 33a-d), wherein the first conduction portion is each semiconductor element(34f being part of 35), and the second conduction portion is the plate(34c being contact for 33c). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898